Citation Nr: 0311073	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The RO has indicated that the veteran served on active duty 
from June 1993 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision by the 
RO in Buffalo, New York.  This case was remanded by the Board 
in February 2001 for further development; it was returned to 
the Board in December 2002.


REMAND

The veteran contends that the initial evaluation assigned her 
PTSD does not adequately reflect the severity of that 
disorder.

In March 2003, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have not been completed to the Board's 
satisfaction, but have already resulted in the acquisition of 
the report of an April 2003 VA examination of the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and in any event 
has not waived her right to have the additional evidence 
considered initially by the RO.  A remand is therefore 
required in light of DAV.

When the Board requested the additional development, it asked 
that the examiner conduct psychological studies of the 
veteran and provide an opinion as to the social and 
industrial impairment resulting from the veteran's PTSD, to 
include whether it renders her unemployable.  Unfortunately, 
there is no indication that psychological testing was 
performed in connection with the examination, and the 
examination report does not contain the opinion requested by 
the Board.  Under the circumstances, the Board is of the 
opinion that further examination of the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the extent of the 
veteran's service-connected PTSD.  
The examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

Any indicated studies, including 
psychological testing, should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims folder was 
made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Then, the RO should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in May 2002, and provide the veteran 
and her representative with an appropriate opportunity to 
respond. 

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

